**For Immediate Release** For more information, contact: Joseph W. Kiley III, President and Chief Executive Officer Rich Jacobson, Executive Vice President and Chief Financial Officer (425) 255-4400 First Financial Northwest, Inc. Reports Fourth Quarter Net Income of $2.9 Million or $0.20 Per Share and $10.7 Million or $0.71 Per Share for the Year Ended December 31, 2014 Renton, Washington – January 29, 2015 - First Financial Northwest, Inc. (the “Company”) (NASDAQ GS: FFNW), the holding company for First Savings Bank Northwest (the “Bank”), today reported net income for the quarter ended December 31, 2014, of $2.9 million, or $0.20 per diluted share, compared to net income of $2.7 million, or $0.19 per diluted share for the quarter ended September 30, 2014, and net income of $3.9 million, or $0.25 per diluted share for the fourth quarter in 2013. The results for the quarter ended December 31, 2013, included a $342,000 federal income tax provision that was significantly reduced due to the impact of the reversal of the valuation allowance on deferred tax assets (“DTA”) in 2013, reflecting the Company’s return to profitability and its expectation of sustainable profitability for future periods. Federal income tax provisions of $1.6 million and $1.5 million were recognized for the quarters ended December 31, 2014, and September 30, 2014, respectively. For the year ended December 31, 2014, net income was $10.7 million or $0.71 per diluted share, compared to $24.5 million, or $1.46 per diluted share for the year ended December 31, 2013. The results for the year ended December 31, 2013, included a net $13.5 million federal income tax benefit due to the DTA valuation allowance reversal referenced above. The improvement in pre-tax profitability is reflected in the year over year comparison of income before federal income tax provisions that increased to $16.5 million in 2014 compared to $10.9 million in 2013. “From a core earnings standpoint, 2014 was the best year in the Company’s history” stated Joseph W. Kiley III, President and Chief Executive Officer. “I am pleased with the continued improvement in our asset quality measures that resulted in meaningful contributions to net income during the year. In addition, our return on average assets (“ROA”) of 1.2% for the year compares well with the 0.81% median ROA for Washington state banks, as reported in the FDIC’s state profile report for the third quarter of 2014. Of course, I was pleased to see the Company’s success reflected in our stock price per share, which closed at $12.04 on December 31, 2014, compared to $10.37 on December 31, 2013; $7.55 on December 31, 2012; and $5.90 on December 31, 2011,” continued Kiley. 1 “Loan repayments exceeded expectations in 2014 as we successfully worked through and received payment in full on a number of loans previously classified below acceptable standards. This accelerated loan repayment activity virtually offset an increase in new loan originations as net loans receivable totaled $664 million at December 31, 2014, compared to $663 million at December 31, 2013. We are encouraged by the improvements in the local economy as we focus on increasing our loan growth in 2015,” concluded Kiley. Highlights for the quarter ended December 31, 2014: · Share repurchases totaled 327,112 shares during the quarter, at an average price of $11.40 per share, bringing the total shares repurchased in 2014 to 1,594,033 shares at an average price of $10.98 per share. The Company announced that a 10b5-1 plan will be utilized to repurchase shares through April 22, 2015. At December 31, 2014, there were 1,219,488 shares remaining to be repurchased under the current Share Repurchase Plan. · The Company’s book value per share at December 31, 2014, increased to $11.96 from $11.76 at September 30, 2014, and $11.25 at December 31, 2013. · The Bank paid a $70 million dividend to the Company in 2014, as detailed in our press release dated November 17, 2014.These funds are now available for a variety of general corporate purposes consistent with our business plan, including share repurchases, the payment of dividends to shareholders, if any, supporting ongoing operating expenses of the Company, and for other opportunities that may arise. · Primarily as a result of the $70 million dividend paid by the Bank to the Company, the Bank’s Tier 1 and total risk-based capital ratios at December 31, 2014, declined to 11.79% and 19.56%, respectively, compared to 18.60% and 28.44%, at December 31, 2013. Based on management’s evaluation of the adequacy of the allowance for loan and lease losses (“ALLL”), there was a $1.2 million recapture of provision for loan losses for the fourth quarter of 2014. The following items contributed to this recapture during the quarter ended December 31, 2014: · The Bank received payment in full on a $5.0 million loan that was internally classified as “special mention”, reducing the general reserve requirement in the Bank’s ALLL calculations. · After careful review and ongoing monitoring, a loan with a balance of $12.3 million was upgraded during the quarter as a result of an improvement in the borrower’s risk profile, and this upgrade significantly reduced the amounts allocated for future estimated losses relating to the general reserve pool that included this loan. · Net loans receivable balances (before ALLL) declined by $21.4 million during the quarter, reducing the amounts required for general reserves for future estimated loan losses. 2 · Delinquent loans (loans over 30 days past due) remained low at $4.4 million at December 31, 2014, compared to $2.6 million at September 30, 2014, and $4.3 million at December 31, 2013. · Nonperforming loans remained low at $1.3 million at December 31, 2014, from $1.6 million at September 30, 2014, and $4.0 million at December 31, 2013, reflecting continuing improvement in the quality of our loan portfolio. · Nonperforming loans as a percentage of total loans improved to 0.20% at December 31, 2014, compared to 0.23% at September 30, 2014, and 0.59% at December 31, 2013. The ALLL represented 783.5% of nonperforming loans and 1.55% of net loans receivable at December 31, 2014, compared to 741.7% and 1.67%, respectively, at September 30, 2014, and 325.3% and 1.91% respectively at December 31, 2013. Nonperforming assets decreased to $10.6 million at December 31, 2014, compared to $11.4 million at September 30, 2014, and $15.5 million at December 31, 2013. The following table presents a breakdown of our nonperforming assets: December 31, September 30, December 31, Three Month One Year Change Change (dollars in thousands) Nonperforming loans: One-to-four family residential $ $ $ $
